UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin India Growth Fund ADITYA BIRLA FASHION AND RETAIL LIMITED Meeting Date:SEP 07, 2016 Record Date:AUG 31, 2016 Meeting Type:ANNUAL Ticker:535755 Security ID:B86PGH3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect Sushil Agarwal as Director Management For For 3 Approve S R B C & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Charges on Members of the Company for Service of Documents Management For For 5 Authorize Issuance of Non-Convertible Debentures Management For For 6 Approve Increase in Borrowing Powers Management For For 7 Approve Pledging of Assets for Debt Management For For 8 Approve Revision in the Remuneration of Pranab Barua, Managing Director Management For For AMARA RAJA BATTERIES LTD Meeting Date:AUG 06, 2016 Record Date:JUL 30, 2016 Meeting Type:ANNUAL Ticker:500008 Security ID:B8BGVX2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Payment of Interim Dividend as Final Dividend Management For For 3 Reelect Ramachandra N Galla as Director Management For For 4 Approve Brahmayya & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Raphael John Shemanski as Director Management For For 6 Approve Fix Remuneration of Cost Auditors Management For For ASIAN PAINTS LTD. Meeting Date:JUN 27, 2017 Record Date:JUN 20, 2017 Meeting Type:ANNUAL Ticker:ASIANPAINT Security ID:BCRWL65 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect Abhay Vakil as Director Management For For 4 Reelect Amrita Vakil as Director Management For For 5 Approve Deloitte Haskins & Sells LLP, Chartered Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect R. Seshasayee as Director Management For For 7 Approve Reappointment and Remuneration of K.B.S. Anand as Managing Director and CEO Management For For 8 Approve Remuneration of Cost Auditors Management For For AXIS BANK LTD. Meeting Date:JUL 22, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:532215 Security ID:BPFJHC7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect V. Srinivasan as Director Management For For 4 Approve S.R. Batliboi & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Rakesh Makhija as Independent Director Management For For 6 Elect Ketaki Bhagwati as Independent Director Management For For 7 Elect B. Babu Rao as Director Management For For 8 Approve Revision in the Remuneration of Shikha Sharma as Managing Director and CEO Management For For 9 Approve Reappointment of V. Srinivasan as Executive Director & Head (Corporate Banking) from Oct. 15, 2015 to Dec. 20, 2015 and Approve His Appointment and Remuneration as Deputy Managing Director from Dec. 21, 2015 to Dec. 20, 2018 Management For For 10 Approve Revision in the Remuneration of V. Srinivasan as Executive Director designated as Deputy Managing Director with effect from June 1, 2016 Management For For 11 Elect Sanjiv Misra as Independent Director Management For For 12 Approve Appointment and Remuneration of Sanjiv Misra as Non-Executive Part-Time Chairman Management For For 13 Elect Rajiv Anand as Director Management For For 14 Approve Appointment and Remuneration of Rajiv Anand as Executive Director designated as Executive Director (Retail Banking) Management For For 15 Elect Rajesh Dahiya as Director Management For For 16 Approve Appointment and Remuneration of Rajesh Dahiya as Executive Director designated as Executive Director (Corporate Centre) Management For For 17 Approve Remuneration of Non-Executive Directors Management For For 18 Authorize Issuance of Non-Convertible Debentures Management For For BHARAT FORGE LTD. Meeting Date:AUG 05, 2016 Record Date:JUL 29, 2016 Meeting Type:ANNUAL Ticker:500493 Security ID:B0C1DM3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends and Approve Final Dividend Management For For 3 Reelect B. P. Kalyani as Director Management For For 4 Reelect P. C. Bhalerao as Director Management For For 5 Approve S R B C & CO LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Reappointment and Remuneration of B. P. Kalyani as Executive Director Management For Against 7 Approve Reappointment and Remuneration of S. E. Tandale as Executive Director Management For Against 8 Approve Remuneration of Cost Auditors Management For For BHARAT PETROLEUM CORPORATION LTD. Meeting Date:JUL 05, 2016 Record Date:MAY 26, 2016 Meeting Type:SPECIAL Ticker:BPCL Security ID:6099723 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Bonus Issue Management For For BHARAT PETROLEUM CORPORATION LTD. Meeting Date:SEP 21, 2016 Record Date:SEP 14, 2016 Meeting Type:ANNUAL Ticker:BPCL Security ID:6099723 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends and Approve Final Dividend Management For For 3 Reelect Shrikant Prakash Gathoo as Director Management For Against 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities Management For For 6 Approve Material Related Party Transactions Management For For 7 Elect Rajesh Kumar Mangal as Independent Director Management For For 8 Elect Deepak Bhojwani as Independent Director Management For For 9 Elect DeGopal Chandra Nanda as Independent Director Management For For 10 Elect Anant Kumar Singh as Director Management For Against 11 Elect Ramesh Srinivasan as Director Management For Against 12 Elect Ramamoorthy Ramachandran as Director Management For Against 13 Approve Remuneration of Cost Auditors Management For For BHARTI AIRTEL LTD. Meeting Date:AUG 19, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:532454 Security ID:6442327 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reelect Chua Sock Koong as Director Management For For 4 Approve S.R. Batliboi & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Reelect Rakesh Bharti Mittal as Director Management For For 6 Adopt New Articles of Association Management For For 7 Amend Memorandum of Association Management For For 8 Approve Appointment and Remuneration of Sunil Bharti Mittal as Chairman of the Company Management For For 9 Approve Revision in the Remuneration of Gopal Vittal, Managing Director and CEO (India and South Asia) Management For For 10 Approve Remuneration of Cost Auditors Management For For BHARTI AIRTEL LTD. Meeting Date:MAR 14, 2017 Record Date:FEB 07, 2017 Meeting Type:SPECIAL Ticker:532454 Security ID:6442327 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Non-Convertible Debentures on Private Placement Basis Management For For 2 Approve Transfer of Investment in Bharti Airtel International (Mauritius) Limited, Mauritius to Network i2i Limited, Mauritius Management For For BOSCH LIMITED Meeting Date:AUG 23, 2016 Record Date:JUL 18, 2016 Meeting Type:SPECIAL Ticker:500530 Security ID:B01NFV3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Buyback of Up to 878,160 Shares Management For For BOSCH LIMITED Meeting Date:SEP 01, 2016 Record Date:AUG 26, 2016 Meeting Type:ANNUAL Ticker:500530 Security ID:B01NFV3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Soumitra Bhattacharya as Director Management For For 4 Approve Price Waterhouse & Co. Bangalore LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of Steffen Berns as Managing Director Management For For 6 Approve Reappointment and Remuneration of Soumitra Bhattacharya as Joint Managing Director Management For For 7 Approve Remuneration of Cost Auditors Management For For 8 Adopt New Articles of Association Management For For CADILA HEALTHCARE LIMITED Meeting Date:AUG 03, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:532321 Security ID:BYM8TG8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect Sharvil P. Patel as Director Management For For 4 Approve Mukesh M. Shah & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of Pankaj R. Patel as Executive Chairman and Managing Director Management For Against 6 Elect Apurva S. Diwanji as Independent Director Management For For 7 Approve Commission Remuneration for Non-Executive Directors Management For For 8 Approve Remuneration of Cost Auditors Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Authorize Issuance of Non-Convertible Debentures Management For For CADILA HEALTHCARE LIMITED Meeting Date:MAR 30, 2017 Record Date:FEB 21, 2017 Meeting Type:COURT Ticker:532321 Security ID:BYM8TG8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For COROMANDEL INTERNATIONAL LTD. Meeting Date:JUL 26, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:506395 Security ID:B0VDZN5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reelect A Vellayan as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Sumit Bose as Director Management For For 6 Elect Sameer Goel as Director Management For For 7 Approve Appointment and Remuneration of Sameer Goel as Managing Director Management For For 8 Approve Appointment and Remuneration of S Govindarajan as Managing Director Management For For 9 Approve Remuneration of Cost Auditors Management For For CREDIT ANALYSIS AND RESEARCH LIMITED Meeting Date:SEP 27, 2016 Record Date:SEP 20, 2016 Meeting Type:ANNUAL Ticker:534804 Security ID:B98B6W1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Reelect S. B. Mainak as Director Management For For 4 Approve Khimji Kunverji & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect A. K. Bansal as Independent Director Management For For 6 Elect Ashima Goyal as Independent Director Management For For 7 Approve Appintment and Remuneration of Rajesh Mokashi as Managing Director and Chief Executive Officer Management For For CREDIT ANALYSIS AND RESEARCH LIMITED Meeting Date:MAY 19, 2017 Record Date:APR 14, 2017 Meeting Type:SPECIAL Ticker:534804 Security ID:B98B6W1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name and Amend Memorandum and Articles of Association Management For For CROMPTON GREAVES CONSUMER ELECTRICALS LIMITED Meeting Date:AUG 11, 2016 Record Date:AUG 04, 2016 Meeting Type:ANNUAL Ticker:539876 Security ID:BD87BS8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Sharp & Tannan as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Elect Shantanu Khosla as Director Management For For 4 Approve Appointment and Remuneration of Shantanu Khosla as Managing Director Management For For 5 Elect H. M. Nerurkar as Independent Director Management For For 6 Elect Sonia N. Das as Director Management For For 7 Approve Remuneration of Cost Auditors Management For For 8 Approve Commission Remuneration for Non-Executive Directors Management For For CROMPTON GREAVES CONSUMER ELECTRICALS LIMITED Meeting Date:OCT 22, 2016 Record Date:SEP 16, 2016 Meeting Type:SPECIAL Ticker:539876 Security ID:BD87BS8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Crompton Employee Stock Option Plan 2016 (ESOP 2016) Management For For 2 Approve Crompton Performance Share Plan - 1 2016 (PSP - 1 2016) Management For For 3 Approve Crompton Performance Share Plan - 2 2016 (PSP - 2 2016) Management For For 4 Approve Stock Option Plan Grants to Shantanu Khosla Under the ESOP 2016, PSP-1 2016, and PSP-2 2016 Management For For 5 Approve Reclassification of the Status of Promoters Shareholding into Public Shareholding Management For For CUMMINS INDIA LTD. Meeting Date:AUG 04, 2016 Record Date:JUL 29, 2016 Meeting Type:ANNUAL Ticker:500480 Security ID:6294863 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Standalone Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Final Dividend and Ratify Interim Dividend Management For For 4 Reelect Mark Smith as Director Management For Against 5 Reelect Casimiro Antonio Vieira Leitao as Director Management For For 6 Approve S R B C & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Remuneration of Cost Auditors Management For For 8 Approve Related Party Transactions with Cummins Limited, UK Management For For 9 Approve Related Party Transactions with Tata Cummins Private Limited Management For For 10 Approve Revision in the Remuneration of Anant J. Talaulicar, Managing Director Management For For DR. REDDY'S LABORATORIES Meeting Date:JUL 27, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:500124 Security ID:6410959 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect K. Satish Reddy as Director Management For For 4 Approve S R Batliboi & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of G V Prasad as Co-Chairman, Managing Director and CEO Management For For 6 Elect Bharat Narotam Doshi as Independent Director Management For For 7 Elect Hans Peter Hasler as Independent Director Management For For 8 Approve Commission Remuneration of Non-Executive Directors Management For For 9 Approve Remuneration of Cost Auditors Management For For GODREJ CONSUMER PRODUCTS LTD. Meeting Date:JUN 17, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:532424 Security ID:B1BDGY0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Amend Articles of Association to Reflect Changes in Capital Management For For 3 Approve Issuance of Bonus Shares Management For For GUJARAT PIPAVAV PORT LTD. Meeting Date:AUG 11, 2016 Record Date:AUG 04, 2016 Meeting Type:ANNUAL Ticker:533248 Security ID:B53NR43 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect Julian Bevis as Director Management For For 4 Reelect Rizwan Soomar as Director Management For For 5 Approve Price Waterhouse as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Related Party Transactions Management For For 7 Approve Commission Remuneration for Independent Directors Management For For HAVELLS INDIA LTD. Meeting Date:JUL 13, 2016 Record Date:JUL 06, 2016 Meeting Type:ANNUAL Ticker:517354 Security ID:BQGZWP9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reappoint Surjit Kumar Gupta as Director Management For For 4 Reelect Anil Rai Gupta as Director Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Fix Remuneration of Cost Auditors Management For For 7 Approve Havells Employee Stock Purchase Scheme 2016 (ESPS 2016) and Its Implementation Through Trust Management For Against 8 Authorize Havells Employees Welfare Trust to Subscribe to Shares of the Company Under the ESPS 2016 Management For Against 9 Approve Provision of Money to the Havells Employees Welfare Trust /Trustees for Subscription of Shares of the Company under the ESPS 2016 Management For Against 10 Reelect Avinash Parkash Gandhi as Independent Director Management For For 11 Reelect Vijay Kumar Chopra as Independent Director Management For For 12 Reelect Sunil Behari Mathur as Independent Director Management For For 13 Reelect Surender Kumar Tuteja as Independent Director Management For For 14 Reelect Adarsh Kishore as Independent Director Management For For 15 Approve Commission Remuneration for Non-executive Directors Management For For HCL TECHNOLOGIES LTD. Meeting Date:SEP 27, 2016 Record Date:SEP 20, 2016 Meeting Type:ANNUAL Ticker:HCLTECH Security ID:6294896 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect Roshni Nadar Malhotra as Director Management For For 3 Approve S. R. Batliboi & Co LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Elect Nishi Vasudeva as Independent Director Management For For HCL TECHNOLOGIES LTD. Meeting Date:OCT 04, 2016 Record Date: Meeting Type:COURT Ticker:HCLTECH Security ID:6294896 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Composite Scheme of Arrangement and Amalgamation Management For For HCL TECHNOLOGIES LTD. Meeting Date:MAY 12, 2017 Record Date:APR 05, 2017 Meeting Type:SPECIAL Ticker:HCLTECH Security ID:6294896 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Buy Back of Equity Shares Through Tender Offer Management For For HDFC BANK LIMITED Meeting Date:JUL 21, 2016 Record Date:JUL 14, 2016 Meeting Type:ANNUAL Ticker:HDFCBANK Security ID:B5Q3JZ5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reelect Keki Misty as Director Management For For 4 Reelect Renu Karnad as Director Management For Against 5 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Appoint Umesh Chandra Sarangi as Independent Director Management For For 7 Approve Related Party Transactions with Housing Development Finance Corp. Ltd. Management For For 8 Approve Related Party Transactions with HDB Financial Services Ltd. Management For For 9 Amend Terms of Appointment of Paresh Sukthankar, Deputy Managing Director Management For For 10 Approve Remuneration of Non-Executive Directors Management For For 11 Increase Authorized Share Capital Management For For 12 Amend Memorandum of Association to Reflect Changes in Capital Management For For 13 Authorize Issuance of Perpetual Debt Instruments, Tier II Capital Bonds and Senior Long Term Infrastructure Bonds Management For For 14 Approve Stock Option Plan Grants Management For Against HINDUSTAN UNILEVER LIMITED. Meeting Date:JUN 30, 2017 Record Date:JUN 23, 2017 Meeting Type:ANNUAL Ticker:500696 Security ID:6261674 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend and Final Dividend Management For For 3 Reelect Harish Manwani as Director Management For For 4 Reelect Pradeep Banerjee as Director Management For For 5 Reelect P. B. Balaji as Director Management For For 6 Approve BSR & Co. LLP, Chartered Accountants, Mumbai as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Managerial Remuneration Management For For 8 Elect Dev Bajpai as Director and Approve Appointment and Remuneration of Dev Bajpai as Executive Director Management For For 9 Approve Remuneration of Cost Auditors Management For For ICICI BANK LIMITED Meeting Date:JUL 11, 2016 Record Date:JUL 04, 2016 Meeting Type:ANNUAL Ticker:ICICIBANK Security ID:BSZ2BY7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend on Preference Shares Management For For 3 Approve Dividend on Equity Shares Management For For 4 Reelect Rajiv Sabharwal as Director Management For For 5 Reelect N.S. Kannan as Director Management For For 6 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Elect Vijay Chandok as Director Management For For 9 Approve Reappointment and Remuneration of Vijay Chandok as a Executive Director Management For For 10 Approve Commission Remuneration for Non-Executive Directors Management For For 11 Authorize Issuance of Non-Convertible Debentures Management For For ICICI BANK LIMITED Meeting Date:JUN 12, 2017 Record Date:MAY 05, 2017 Meeting Type:SPECIAL Ticker:ICICIBANK Security ID:BSZ2BY7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Amend Articles of Association to Reflect Changes in Capital Management For For 3 Approve Issuance of Bonus Shares Management For For 4 Amend Employee Stock Option Scheme Management For For ICICI BANK LIMITED Meeting Date:JUN 30, 2017 Record Date:JUN 23, 2017 Meeting Type:ANNUAL Ticker:ICICIBANK Security ID:BSZ2BY7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends on Preference Shares Management For For 3 Approve Dividends on Equity Shares Management For For 4 Reelect Vishakha Mulye as Director Management For For 5 Approve B S R & Co. LLP, Chartered Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Reelect Anup Bagchi as Director Management For For 8 Approve Appointment and Remuneration of Anup Bagchi as Wholetime Director Management For For 9 Approve Issuance of Non-Convertible Securities and Non-Convertible Debentures on Private Placement Basis Management For For IDEA CELLULAR LTD Meeting Date:JUN 30, 2017 Record Date:JUN 23, 2017 Meeting Type:ANNUAL Ticker:IDEA Security ID:B1MP4H4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect Rajashree Birla as Director Management For Against 3 Reelect Shridhir Sariputta Hansa Wijayasuriya as Director Management For Against 4 Approve S.R. Batliboi & Associates LLP, Chartered Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Authorize Issuance of Non-Convertible Securities on Private Placement Basis Management For For 7 Approve Material Related Party Transaction with Indus Towers Limited Management For For 8 Elect Alka Marezban Bharucha as Director Management For For 9 Elect Baldev Raj Gupta as Director Management For For 10 Approve Waiver of Recovery of Excess Managerial Remuneration to Himanshu Kapania Management For Against 11 Approve Remuneration of Himanshu Kapania as Executive Director Management For Against 12 Approve Remuneration of Akshaya Moondra as Wholetime Director and Chief Financial Officer Management For For 13 Amend Articles of Association Management For For INDUSIND BANK LIMITED Meeting Date:JUL 01, 2016 Record Date:JUN 24, 2016 Meeting Type:ANNUAL Ticker:532187 Security ID:6100454 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reelect R. Seshasayee as Director Management For For 4 Approve Price Waterhouse Chartered Accountants LLP, Mumbai as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Shanker Annaswamy as Independent Director Management For For 6 Elect T. T. Ram Mohan as Independent Director Management For For 7 Approve Remuneration of Non-Executive Directors Management For For 8 Approve Remuneration of R. Seshasayee, Non-Executive Chairman Management For For 9 Authorize Issuance of Long Term Bonds/Non-Convertible Debentures on Private Placement Management For For INFOSYS LTD. Meeting Date:MAR 31, 2017 Record Date:FEB 24, 2017 Meeting Type:SPECIAL Ticker:INFY Security ID:6205122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revision in Compensation of U B Pravin Rao as Chief Operating Officer & Whole-time Director Management For For 2 Elect D N Prahlad as Independent Director Management For For 3 Adopt New Articles of Association Management For For INFOSYS LTD. Meeting Date:JUN 24, 2017 Record Date:JUN 17, 2017 Meeting Type:ANNUAL Ticker:INFY Security ID:6205122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Declare Final Dividend Management For For 3 Reelect U. B. Pravin Rao as Director Management For For 4 Approve Deloitte Haskins & Sells LLP, Chartered Accountants as Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For IPCA LABORATORIES LIMITED Meeting Date:AUG 11, 2016 Record Date:AUG 05, 2016 Meeting Type:ANNUAL Ticker:524494 Security ID:6433473 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Accept Financial Statements and Statutory Reports Management For For 1.b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Reelect A.K. Jain as Director Management For For 3 Reelect Pranay Godha as Director Management For For 4 Approve Natvarlal Vepari & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Appointment and Remuneration of Prashant Godha as Executive Director Management For For 6 Approve Appointment and Remuneration of Premchand Godha as Managing Director Management For For 7 Approve Remuneration of Cost Auditors Management For For JAGRAN PRAKASHAN LTD. Meeting Date:SEP 23, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:532705 Security ID:B0XNYM5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect Sunil Gupta as Director Management For For 3 Reelect Satish Chandra Mishra as Director Management For For 4 Approve PriceWaterhouse Chartered Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Reelect Anita Nayyar as Independent Director Management For Against 6 Elect Vikram Sakhuja as Independent Director Management For For 7 Approve Reappointment and Remuneration of Mahendra Mohan Gupta as Chairman and Managing Director Management For For 8 Approve Reappointment and Remuneration of Sanjay Gupta as Chief Executive Officer Management For For 9 Approve Reappointment and Remuneration of Shailesh Gupta as Executive Director Management For For 10 Approve Reappointment and Remuneration of Dhirendra Mohan Gupta as Executive Director Management For For 11 Approve Reappointment and Remuneration of Sunil Gupta as Executive Director Management For For JAGRAN PRAKASHAN LTD. Meeting Date:FEB 08, 2017 Record Date:DEC 30, 2016 Meeting Type:SPECIAL Ticker:532705 Security ID:B0XNYM5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Buy Back of Equity Shares Through Tender Offer Route Management For For KOTAK MAHINDRA BANK LTD Meeting Date:JUL 22, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:500247 Security ID:6135661 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Approve S. R. Batliboi & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve that the Vacancy on the Board Resulting from the Retirement of N.P. Sarda Not be Filled Management For For 5 Elect C. Jayaram as Director Management For For 6 Approve Remuneration of Shankar Acharya, Chairman of the Company Management For For 7 Approve Commission Remuneration for Non-executive Directors Management For For KOTAK MAHINDRA BANK LTD Meeting Date:AUG 31, 2016 Record Date:JUL 22, 2016 Meeting Type:SPECIAL Ticker:500247 Security ID:6135661 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Unsecured, Redeemable Non-Convertible Debentures/Bonds Management For For KOTAK MAHINDRA BANK LTD Meeting Date:MAY 09, 2017 Record Date:MAY 03, 2017 Meeting Type:SPECIAL Ticker:500247 Security ID:6135661 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Limit on Foreign Shareholdings Management For For 2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For LARSEN & TOUBRO LTD Meeting Date:AUG 26, 2016 Record Date:AUG 19, 2016 Meeting Type:ANNUAL Ticker:500510 Security ID:B0166K8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect Sunita Sharma as Director Management For For 4 Reelect S. N. Subrahmanyan as Director Management For For 5 Reelect A. M Naik as Director Management For For 6 Elect D. K Sen as Director Management For For 7 Elect M. V Satish as Director Management For For 8 Elect Naina Lal Kidwai as Independent Director Management For For 9 Approve Appointment and Remuneration of S. N Subrahmanyan as Deputy Managing Director and President Management For For 10 Approve Appointment and Remuneration of D. K Sen as Executive Director Management For For 11 Approve Appointment and Remuneration of M. V Satish as Executive Director Management For For 12 Approve Commission Remuneration for Executive Directors Management For Against 13 Approve Reappointment and Remuneration of R. Shankar Raman as Executive Director Management For Against 14 Approve Reappointment and Remuneration of Shailendra Roy as Executive Director Management For Against 15 Elect Sanjeev Aga as Independent Director Management For For 16 Elect Narayanan Kumar as Independent Director Management For For 17 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 18 Authorize Issuance of Non-Convertible Debentures Management For For 19 Approve Sharp & Tannan as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 20 Approve Deloitte Haskins & Sells as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 21 Approve Remuneration of Cost Auditors Management For For LARSEN & TOUBRO LTD Meeting Date:MAR 14, 2017 Record Date:MAR 06, 2017 Meeting Type:COURT Ticker:500510 Security ID:B0166K8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For MAHINDRA & MAHINDRA FINANCIAL SERVICES LIMITED Meeting Date:JUL 22, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:M&MFIN Security ID:B8F8822 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend on Equity Shares Management For For 4 Reelect V. S. Parthasarathy as Director Management For For 5 Approve B. K. Khare & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For MAHINDRA & MAHINDRA FINANCIAL SERVICES LIMITED Meeting Date:JUN 15, 2017 Record Date:MAY 09, 2017 Meeting Type:SPECIAL Ticker:M&MFIN Security ID:B8F8822 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Borrowing Powers Management For For 2 Authorize Issuance of Secured or Unsecured Redeemable Non-Convertible Debentures Including Subordinated Debentures on Private Placement Management For For 3 Approve Keeping of Registers and Index of Members, Debentureholders and Copies of Annual Returns at the Company's Registrar and Share Transfer Agents Management For For MAHINDRA & MAHINDRA LTD. Meeting Date:AUG 10, 2016 Record Date:AUG 03, 2016 Meeting Type:ANNUAL Ticker:M&M Security ID:6100186 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect S.B. Mainak as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Authorize Issuance of Debt Securities Management For For 7 Approve Keeping of Register of Members and Related Documents at the Office of the Company's New Registrar & Share Transfer Agents Management For For MAHINDRA & MAHINDRA LTD. Meeting Date:JUN 13, 2017 Record Date:MAY 08, 2017 Meeting Type:COURT Ticker:M&M Security ID:6100186 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For MOTILAL OSWAL FINANCIAL SERVICES LTD. Meeting Date:JUL 21, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:532892 Security ID:B233M14 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Confirm Interim Dividend Management For For 3 Reelect Raamdeo Agarawal as Director Management For Against 4 Approve Haribhakti & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Reappointment and Remuneration of Motilal Oswal as Managing Director Management For For 6 Authorize Issuance of Non-Convertible Debentures Management For For 7 Approve Sale, Lease, or Disposal by Aspire Home Finance Corp. Ltd., a Material Subsidiary, of its Assets Management For For NARAYANA HRUDAYALAYA LIMITED Meeting Date:JAN 30, 2017 Record Date:DEC 23, 2016 Meeting Type:SPECIAL Ticker:NH Security ID:BD0CSH9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Non-Convertible Debentures Management For For NESTLE INDIA LTD. Meeting Date:MAY 11, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:500790 Security ID:6128605 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividends and Declare Final Dividend Management For For 3 Reelect Shobinder Duggal as Director Management For For 4 Approve BSR & Co. LLP, Chartered Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Elect Martin Roemkens as Director Management For For 7 Approve Appointment and Remuneration of Martin Roemkens as Executive Director Management For For 8 Elect Rama Bijapurkar as Independent Director Management For For PETRONET LNG LTD. Meeting Date:JUN 20, 2017 Record Date:MAY 19, 2017 Meeting Type:SPECIAL Ticker:532522 Security ID:B00KT68 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Approve Issuance of Bonus Shares Management For For RAMCO CEMENTS LTD. Meeting Date:AUG 04, 2016 Record Date:JUL 29, 2016 Meeting Type:ANNUAL Ticker:500260 Security ID:Y53727148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements Management For For 2 Reelect P.R.Ramasubrahmaneya Rajha as Director Management For For 3 Approve M.S. Jagannathan & N.Krishnaswami and CNGSN & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Appointment and Remuneration of P.R.Ramasubrahmaneya Rajha as Chairman and Managing Director Management For For SHREE CEMENT LTD. Meeting Date:AUG 12, 2016 Record Date:AUG 05, 2016 Meeting Type:ANNUAL Ticker:500387 Security ID:6100357 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends Management For For 3 Reelect Prashant Bangur as Director Management For Against 4 Approve B. R. Maheswari & Company as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Amend Terms of Appointment and Approve Remuneration of Prashant Bangur Management For For 7 Approve Reappointment and Remuneration of H. M. Bangur as Managing Director Management For For 8 Authorize Issuance of Non-Convertible Debentures Management For For SKF INDIA LTD. Meeting Date:JUL 20, 2016 Record Date:JUL 13, 2016 Meeting Type:ANNUAL Ticker:500472 Security ID:6411510 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect Rakesh Makhija as Director Management For For 4 Approve Price Waterhouse & Co., Bangalore LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Stephane Le Mounier as Director Management For For 6 Approve Remuneration of Non-Executive Directors Management For For 7 Approve Related Party Transaction with SKF Asia Pacific Pte. Ltd. Management For For SKF INDIA LTD. Meeting Date:MAR 22, 2017 Record Date:FEB 10, 2017 Meeting Type:SPECIAL Ticker:500472 Security ID:6411510 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Buy Back of Equity Shares Through Tender Offer Route Management For For STATE BANK OF INDIA Meeting Date:DEC 20, 2016 Record Date: Meeting Type:SPECIAL Ticker:SBIN Security ID:BSQCB24 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares to Government of India Management For For 2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For STATE BANK OF INDIA Meeting Date:JUN 15, 2017 Record Date: Meeting Type:SPECIAL Ticker:SBIN Security ID:BSQCB24 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Vinod Kumar as Director Management For Abstain 1.2 Elect S. Sundarraman as Director Management For Abstain 1.3 Elect A. Subramanya as Director Management For Abstain 1.4 Elect Amar Pal as Director Management For Abstain 1.5 Elect Sanjiv Malhotra as Director Management For Abstain 1.6 Elect Bhaskar Pramanik as Director Management For Abstain 1.7 Elect M.D. Mallya as Director Management For Abstain 1.8 Elect Pravin Hari Kutumbe as Director Management For Abstain 1.9 Elect Basant Seth as Director Management For Abstain 1.10 Elect Shiv Nandan Sharma as Director Management For Abstain STATE BANK OF INDIA Meeting Date:JUN 27, 2017 Record Date: Meeting Type:ANNUAL Ticker:SBIN Security ID:BSQCB24 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For SUN PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 17, 2016 Record Date:SEP 10, 2016 Meeting Type:ANNUAL Ticker:SUNPHARMA Security ID:6582483 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reelect Dilip S. Shanghvi as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Reelect S. Mohanchand Dadha as Independent Director Management For For 7 Reelect Keki Mistry as Independent Director Management For For 8 Reelect Ashwin Danias Independent Director Management For For 9 Reelect Hasmukh Shah as Independent Director Management For For 10 Reelect Rekha Sethi as Independent Director Management For For 11 Approve Revision in the Remuneration of Dilip S. Shanghvi, Managing Director Management For For 12 Approve Revision in the Remuneration of Sudhir Valia, Executive Director Management For For 13 Approve Revision in the Remuneration of Sailesh T. Desai, Executive Director Management For For 14 Adopt New Articles of Association Management For For 15 Approve Reclassification of Certain Promoter Group/Entities Management For For SUN PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:JUN 20, 2017 Record Date:MAR 31, 2017 Meeting Type:COURT Ticker:524715 Security ID:6582483 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For TATA MOTORS LTD. Meeting Date:AUG 09, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:500570 Security ID:B60NRB0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Ravindra Pisharody as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Guenter Butschek as Director Management For For 6 Approve Appointment and Remuneration of Guenter Butschek as Chief Executive Officer and Managing Director Management For For 7 Approve Reappointment and Remuneration of Ravindra Pisharody as Executive Director (Commercial Vehicles) Management For For 8 Approve Reappointment and Remuneration of Satish Borwankar as Executive Director (Quality) Management For For 9 Approve Remuneration of Cost Auditors Management For For 10 Authorize Issuance of Non-Convertible Debentures Management For For TATA MOTORS LTD. Meeting Date:AUG 09, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:500570 Security ID:B611LV1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Ravindra Pisharody as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Guenter Butschek as Director Management For For 6 Approve Appointment and Remuneration of Guenter Butschek as Chief Executive Officer and Managing Director Management For For 7 Approve Reappointment and Remuneration of Ravindra Pisharody as Executive Director (Commercial Vehicles) Management For For 8 Approve Reappointment and Remuneration of Satish Borwankar as Executive Director (Quality) Management For For 9 Approve Remuneration of Cost Auditors Management For For 10 Authorize Issuance of Non-Convertible Debentures Management For For TATA MOTORS LTD. Meeting Date:DEC 22, 2016 Record Date:DEC 15, 2016 Meeting Type:SPECIAL Ticker:500570 Security ID:B60NRB0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None Abstain 2 Remove Nusli N. Wadia as Director Shareholder None Against TATA MOTORS LTD. Meeting Date:DEC 22, 2016 Record Date:DEC 15, 2016 Meeting Type:SPECIAL Ticker:500570 Security ID:B611LV1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None Abstain 2 Remove Nusli N. Wadia as Director Shareholder None Against THE INDIAN HOTELS CO., LTD. Meeting Date:JUL 06, 2016 Record Date:MAY 31, 2016 Meeting Type:SPECIAL Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of LLC Interest in IHMS (Boston) LLC Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:AUG 23, 2016 Record Date:AUG 16, 2016 Meeting Type:ANNUAL Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reelect Cyrus P. Mistry as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Reelect N.S. Rajan as Director Management For For 6 Approve Appointment and Remuneration of Anil P. Goel as Executive Director Management For For 7 Approve Appointment and Remuneration of Mehernosh S. Kapadia as Executive Director Management For For 8 Authorize Issuance of Non-Convertible Debentures Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:DEC 20, 2016 Record Date:DEC 13, 2016 Meeting Type:SPECIAL Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Cyrus P. Mistry as Director Shareholder None Abstain TITAN COMPANY LIMITED Meeting Date:AUG 03, 2016 Record Date:JUL 27, 2016 Meeting Type:ANNUAL Ticker:500114 Security ID:6139340 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividends Management For For 3 Reelect C. V. Sankar as Director Management For For 4 Approve Deloitte Haskins and Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Appoin Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Approve Reappointment and Remuneration of Bhaskar Bhat as Managing Director Management For For 8 Elect Ashwani Puri as Independent Director Management For For 9 Elect K. Gnanadesikan as Director Management For For TRENT LTD Meeting Date:AUG 12, 2016 Record Date:AUG 05, 2016 Meeting Type:ANNUAL Ticker:500251 Security ID:6261878 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend Management For For 3 Reelect B. Bhat as Director Management For For 4 Approve N.M. Raiji & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Commission Remuneration to Non-Executive Directors Management For For 6 Authorize Issuance of Non-Convertible Debentures on Private Placement Basis Management For For 7 Approve Stock Split Management For For 8 Amend Memorandum of Association to Reflect Changes in Capital Management For For TVS MOTOR COMPANY LTD Meeting Date:AUG 02, 2016 Record Date:JUL 26, 2016 Meeting Type:ANNUAL Ticker:532343 Security ID:Y9014B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect H Lakshmanan as Director Management For For 3 Approve V Sankar Aiyar & Co. as Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Variation in the Terms of Remuneration of Venu Srinivasan, Chairman and Managing Director Management For Against 5 Approve Variation in the Terms of Remuneration of Sudarshan Venu, Joint Managing Director Management For Against 6 Approve Remuneration of Cost Auditors Management For For ULTRATECH CEMENT LTD. Meeting Date:JUL 19, 2016 Record Date:JUL 12, 2016 Meeting Type:ANNUAL Ticker:ULTRACEMCO Security ID:B01GZF6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect Rajashree Birla as Director Management For Against 4 Approve BSR & Co. LLP as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Khimji Kunverji & Co. as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Elect Krishna Kishore Maheshwari as Director Management For For 8 Approve Appointment and Remuneration of Krishna Kishore Maheshwari as Managing Director Management For For 9 Elect Alka Marezban Bharucha as Director Management For For 10 Elect Atul Satish Daga as Director Management For For 11 Approve Appointment and Remuneration of Atul Satish Daga as Executive Director and CFO Management For For 12 Authorize Issuance of Non-Convertible Debentures Management For For 13 Approve Increase in Borrowing Powers Management For For 14 Approve Pledging of Assets for Debt Management For For 15 Approve Increase in Limit on Foreign Shareholdings Management For For ULTRATECH CEMENT LTD. Meeting Date:OCT 20, 2016 Record Date:OCT 13, 2016 Meeting Type:COURT Ticker:ULTRACEMCO Security ID:B01GZF6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For VOLTAS LTD. Meeting Date:AUG 29, 2016 Record Date:AUG 22, 2016 Meeting Type:ANNUAL Ticker:500575 Security ID:B1FCQX2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Payment Management For For 4 Reelect Noel N. Tata as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Usha Sangwan as Director Management For For 7 Approve Remuneration of Cost Auditors Management For For YES BANK LIMITED Meeting Date:JUN 06, 2017 Record Date:MAY 30, 2017 Meeting Type:ANNUAL Ticker:532648 Security ID:B06LL92 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect Ajai Kumar as Director Management For For 4 Approve B S R & Co. LLP., Chartered Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Appointment and Remuneration of Ashok Chawla as Non-Executive Part-Time Chairman Management For For 6 Approve Increase in Borrowing Powers Management For For 7 Approve Issuance of Debt Securities on Private Placement Basis Management For For 8 Elect Debjani Ghosh as Director Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Templeton International Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
